Title: From Benjamin Walker to Horatio Gates, 16 February 1783
From: Walker, Benjamin
To: Gates, Horatio


                        
                            Sir
                            Head Quarters Feby 16: 1783
                        
                        His Excellency wishes you to take the opinion of the board of General Officers
                            on the following questionA General Court Martial sentences an Officer to be suspended for a given
                            time.
                        Q. in what manner does the suspension Operate? Is the Officer suspended not only from Command but from Pay
                            and the other Emoluments of service? and if so Is he totally Detached from Service during the suspension? or—how far is he
                            under Military Restraint? I am &c.
                        
                            B. W.
                            
                    